      Case 1:16-cr-00008-HSO-JCG Document 54 Filed 09/29/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA                 §
                                          §
                                          §
 v.                                       §    Criminal No. 1:16cr8-HSO-JCG-1
                                          §
                                          §
                                          §
 MICHAEL EUGENE MOORE

 ORDER DENYING DEFENDANT MICHAEL EUGENE MOORE’S MOTION
             [40] FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is Defendant Michael Eugene Moore’s Motion [40]

for Compassionate Release. The Court finds that this Motion [40] should be denied

without prejudice.

                                 I. BACKGROUND

      Pursuant to a Plea Agreement with the Government, on October 25, 2016,

Defendant Michael Eugene Moore (“Defendant” or “Moore”) pleaded guilty to Count

1 of an indictment charging that he

             did knowingly conspire with others both known and
             unknown to the Grand Jury, to possess with intent to
             distribute a mixture or substance containing a detectable
             amount of methamphetamine, a Schedule II narcotic drug
             controlled substance, in violation of Section 841(a)(l), Title
             21, United States Code.

      All in violation of Section 846, Title 21, United States Code.

Indictment [3] at 1.
      Case 1:16-cr-00008-HSO-JCG Document 54 Filed 09/29/20 Page 2 of 6




       On March 16, 2017, the Court sentenced Moore to imprisonment for a term of

240 months followed by three years of supervised release. Min. Entry, March 16,

2017. Moore is presently incarcerated at the United States Penitentiary, Lompoc

(“USP Lompoc”) in Lompoc, California, and his anticipated release date is May 5,

2033. See Def.’s Mem. [46] at 2.

       Moore filed the instant Motion [40] for Compassionate Release on June 10,

2020, asking the Court to order his early release and allow him to serve the

remainder of his sentence on home confinement due to the COVID-19 pandemic. 1

Id. at 1; Reply [53] at 1. The Motion details Moore’s medical conditions, including

chronic kidney disease, hypertension, high blood pressure, diabetes, and obesity,

Def.’s Mem. [46] at 9-12; Reply [53] at 9, which he believes constitute extraordinary

and compelling reasons justifying compassionate release. Moore argues that the

conditions at USP Lompoc create “an optimal environment for the transmission of

contagious disease,” and that while there, he cannot take “the preventative self-care

measures directed by the CDC for his high-risk group to remain safe from COVID-

19 infection.” Reply [53] at 7.

       The Government opposes Moore’s Motion [40], asserting that the Court

should deny it without prejudice because Moore has not exhausted his

administrative remedies. See Resp. [49] at 1. Alternatively, the Government

contends that, if the Court reaches the merits, it should deny the motion with



1
  Although Moore asks the Court for “immediate release and home confinement,” Mot. [40] at 1, the
Court does not have the authority under 18 U.S.C. § 3582(c)(1)(A) to place a prisoner in home
confinement. Therefore, the Court construes Moore’s Motion as a request for immediate release.

                                                2
      Case 1:16-cr-00008-HSO-JCG Document 54 Filed 09/29/20 Page 3 of 6




prejudice because Moore has failed to present any extraordinary and compelling

reasons warranting a sentence reduction. See Id. at 7-11. The Government also

maintains that Moore has not met his burden of showing that a reduction is

warranted in light of the danger he would pose to the community and the relevant

factors under 18 U.S.C. § 3553(a). Id. at 11.

       In his Reply [53], Moore argues that he has exhausted his administrative

remedies pursuant to § 3582(c)(1)(A). See Reply [53] at 1. He asserts that his

medical conditions “coupled with the COVID-19 pandemic, could very well lead to

his demise,” id. at 2, and that he does not pose a threat to the public under the

§ 3553(a) factors, id. at 9.

                                  II. DISCUSSION

       Moore argues that he can bring the instant motion because the Bureau of

Prisons (“BOP”) failed to respond within 30 days of receiving his request for an

administrative remedy. Def.’s Mem. [46] at 10. The compassionate release statute

mandates that a defendant must first exhaust his administrative remedies with the

BOP, or wait 30 days in the event the BOP fails to act, before petitioning a court.

See 18 U.S.C. § 3582(c).

       To “fully exhaust all administrative remedies” under § 3582(c)(1)(A), an

inmate who is not satisfied with the Warden’s response

              may submit an Appeal on the appropriate form (BP-10) to
              the appropriate Regional Director within 20 calendar days
              of the date the Warden signed the response. An inmate who
              is not satisfied with the Regional Director’s response may
              submit an Appeal on the appropriate form (BP-11) to the
              General Counsel within 30 calendar days of the date the

                                          3
      Case 1:16-cr-00008-HSO-JCG Document 54 Filed 09/29/20 Page 4 of 6




             Regional Director signed the response. . . . Appeal to the
             General Counsel is the final administrative appeal.

28 C.F.R. § 542.15(a). If necessary, the time to respond may be extended by 20 days

by the Warden, by 30 days by the Regional Director, or by 20 days by the General

Counsel. Id. The regulations further provide that “[i]f the inmate does not receive a

response within the time allotted for reply, including extension, the inmate may

consider the absence of a response to be a denial at that level.” Id. (emphasis added).

This Court has interpreted the statute’s phrase “lapse of 30 days from the receipt of

such a request by the warden” to mean that exhaustion is satisfied when 30 days

have passed from the date the warden receives the request and the BOP has not

taken any action on it. See United States v. Allen, 1:15-cr-36-HSO-JCG-1, ECF 70

(S.D. Miss. June 12, 2020); United States v. Martin, 3:16-cr-79-DPJ-LRA, 2020 WL

3065302, at *3 (S.D. Miss. June 9, 2020).

      The Fifth Circuit recently construed the 18 U.S.C. § 3582(c)(1)(A) exhaustion

requirement, concluding that exhaustion under the statute “is mandatory.” United

States v. Franco, No. 20-60473, 2020 WL 5249369, at *1 (5th Cir. Sept. 3, 2020).

Under the plain language of the statute, a court can only modify a term of

imprisonment if a defendant files a motion “after” he has fully exhausted his

administrative remedies. Id.; see 18 U.S.C. § 3582(c)(1)(A).

      Moore asserts that he exhausted his administrative remedies because he filed

a request with the BOP on July 24, 2020, and the BOP “admitted that his request

would not be answered within 30 days as required by statute.” Reply [53] at 2.




                                            4
      Case 1:16-cr-00008-HSO-JCG Document 54 Filed 09/29/20 Page 5 of 6




      However, Moore filed his request with the BOP on July 24, 2020—more than

a month after he filed the instant Motion [40] in this Court on June 10, 2020. On

August 7, 2020, the Administrative Remedy Coordinator at USP Lompoc sent

Moore an “Extension of Time for Response” letter, stating that “[a]dditional time is

needed to respond to the administrative remedy request identified below. We are

extending the time for response as provided for in the administrative remedy

program statement,” and extending the response due date to September 2, 2020.

Ex. “1” [53-1]. The Administrative Remedy Coordinator’s written notice of an

extension on August 7, 2020, occurred 14 days after Moore had submitted his

request for administrative remedy on July 24, 2020, well within the 30 days

provided under 18 U.S.C. § 3582(c). The extended, September 2, 2020, response due

date was also permissible under 28 C.F.R. § 542.18. Moore has not admitted any

additional evidence to show what response, if any, he received from the Warden by

the extended deadline.

      In this case, Moore was required to file a request with BOP before filing a

motion under 18 U.S.C. § 3582(c)(1)(A), which he failed to do. The Fifth Circuit has

stated that this statute specifies, “in clear language,” “what a defendant must do

before he files a motion for compassionate release in federal court,” which is to

“submit a request to ‘the Bureau of Prisons to bring a motion on the defendant’s

behalf.’” Franco, 2020 WL 5249369, at *2 (emphasis added) (quoting 18 U.S.C.

§ 3582(c)(1)(A)). Because Moore did not comply with the statute’s exhaustion




                                           5
     Case 1:16-cr-00008-HSO-JCG Document 54 Filed 09/29/20 Page 6 of 6




requirement before he filed his Motion for Compassionate Release [40], his Motion

is not well taken and should be denied without prejudice.

                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Michael Eugene Moore’s Motion [40] for Compassionate Release is DENIED

WITHOUT PREJUDICE for failure to exhaust administrative remedies.

      SO ORDERED AND ADJUDGED, this the 29th day of September, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         6
